DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This is a first action on the merits for this TrackOne Continuation-in-part application filed on 05/19/22
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claim 14 is a system claim that recites a step. The examiner is unable to determine the metes and bounds of this claim since it is not clear if applicant is trying to claim a replenishment reservoir. It is respectfully requested that the subject matter of claim 14 be added to the method claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langford (US 5,711,921).
Regarding claim 1, Langford discloses a system (Fig.1:10) for reprocessing one or more medical devices (col.1, lines 9-15), the system comprising:
a portable, medical device washer-disinfector (Fig.1:10 and Fig.9:90) to execute a reprocessing cycle with one or more medical devices, wherein the medical device washer-disinfector comprises:
a first housing (Fig.6:9A) with a first flow connector (Fig.6:15A) configured connect to a first end of the medical device, and 
a second housing (Fig.6:9B) with a second flow connector (Fig.6:15B) configured to connect to a second end of the medical device, thereby creating a closed-loop fluid pathway (col.5, lines 48-58; Fig.1:25, 23, 13A, 15A, and 22B) for reprocessing fluids to flow through the one or more medical devices and the medical device washer-disinfector.
Regarding claim 2, Langford discloses a base unit and a detachable case (Fig.9:90 and 92) configured to detach from the base unit, the detachable case includes a mounting tray (Fig.1:8, 9A, 15A, 18, 9B) configured to hold the one or more medical devices and a lid (Fig.1:11) that provides access to the mounting tray.
Regarding claim 3, Langford discloses a cleaning supply reservoir (Fig.1:25) connected to the closed-loop fluid pathway. 
Regarding claim 4, Langford discloses that the cleaning supply reservoir holds one or more of: enzymatic cleaners (col.4, lines 3-14), high-level disinfectants, or liquid chemical sterilant.
Regarding claim 5, Langford discloses that the cleaning supply reservoir holds concentrated disinfectants or sterilants (col.4, lines 3-14; the reservoirs 25 in Fig.1 are capable of holding various different treatment agents, including concentrated disinfectants or sterilants) that are automatically diluted with water to a predetermined concentration for use in reprocessing the medical device through the use of a dosing pump.
Regarding claim 6, Langford discloses a heating element (Fig.1:16) to increase a temperature of the reprocessing fluids in the closed-loop fluid pathway in the cleaning-disinfecting system.
Regarding claim 7, Langford discloses a water storage system (any of the reservoirs 25 in Fig.1 are capable of holding and storing water) connected to the closed-loop fluid pathway.
Regarding claim 8, Langford discloses a clean water reservoir connected to the closed-loop fluid pathway, wherein the clean water reservoir holds one or more of: distilled water, deionized water, or purified water (any of the reservoirs 25 in Fig.1 are capable of holding and storing distilled or deionized, or purified water).
Regarding claim 10, Langford discloses a waste water reservoir connected (Fig.1:25, 23, unlabeled tubes connecting 25 to cleaner 10 and 22B) to the closed-loop fluid pathway.
Regarding claim 11, Langford discloses a lubrication system (any of the reservoirs 25 in Fig.1 are capable of holding lubricant solutions) with a primary lubricant pump (Fig.1:21) connected to the closed-loop fluid pathway to apply a lubricant to the medical device after the completion of the reprocessing cycle.
Regarding claim 12, Langford discloses a lubricant reservoir (any of the reservoirs 25 in Fig.1 are capable of holding lubricant solutions) to store the lubricant.
Regarding claim 14, Langford discloses applying a replenishment hydrophilic coating (any of the reservoirs 25 in Fig.1 are capable of holding hydrophilic coating solutions) to the medical device.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 27-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Langford (US 5,711,921) as applied to claim 7, and further in view of Barlow (US 5,494,637).

Regarding claim 9, Langford appears silent to disclose the use of a water filter.
Barlow discloses an endoscope washer (col.1, lines 5-7; Fig.1) having a water filter (Fig.1:39) in order to supply sterile water to the washer (col.4, lines 10-12). The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Barlow’s water filter to Langford system in order to supply sterile water.
Regarding claims 27 and 30, Langford discloses a method (col.3, lines 65-67 through col.4, lines 1-24) for reprocessing one or more medical devices, the method comprising: 
enclosing a medical device in a cleaning-disinfection system (col.3, lines 65-67), wherein the cleaning- disinfection system includes a portable (Fig.9:90), medical device washer-disinfector to execute a reprocessing cycle with one or more medical devices, wherein the medical device washer- disinfector comprises: 
a first housing (Fig.6:9A and 15A) with a first flow connector configured connect to a first end of the medical device, and 
a second housing (Fig.6:9B and 15B) with a second flow connector configured to connect to a second end of the medical device, thereby creating a closed-loop fluid pathway (col.5, lines 48-58; Fig.1:25, 23, 13A, 15A, and 22B) for reprocessing fluids to flow through the one or more medical devices and the medical device washer-disinfector;
sealing (col.3, lines 66-67) the first end of the medical device against the first housing and first flow connector; 
sealing (col.3, lines 66-67) the second end of the medical device against the second housing and the second flow connector; 
activating (col.4, line 1) a reprocessing cycle for the medical device washer-disinfector; 
cleaning (col.4, lines 2-24), by the medical device washer-disinfector, surfaces of the medical device with water and enzymatic cleaning detergents; and 
disinfecting (col.4, lines 2-24), by the medical device washer-disinfector, the surfaces of the medical device with high-level disinfectants or a liquid chemical sterilant.
Langford appears silent to explicitly disclose the inherent feature of filling up container 8 (col.6, lines 50-53) or the inherent step of filling a waste water reservoir.
Barlow discloses an endoscope washer (col.1, lines 5-7; Fig.1) method that includes filling with water a clean water reservoir (col.4, lines 63-67 through col.5, lines 1-6) in order to use unprocessed water for decreasing operating costs (col.1, lines 62-67). The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Barlow water filling step to Langford method in order to reuse unprocessed water for decreasing operating costs.
Regarding claim 28, Langford discloses storing (col.6, lines 32-39) the medical device within the medical device washer-disinfector; and applying a lubricant (col.6, lines 60-61) to the medical device prior to the next use. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Langford (US 5,711,921) as applied to claim 1, and further in view of Washington (US 4,391,368).
Langford does teach using lubricant and cleaning agents (col.6, lines 55-64), but appears silent to teach that the lubricant and the cleaning agent are packaged into a single combined package.
Washington discloses a packaging and dispensing system (Figures 1-2:18; col.1, lines 5-7) where lubricants and cleaners are packaged in a single combined package (Fig.1:10, 20; col.3, lines 24-33) in order to use the contents of one or several other contents (col.1, lines 40-42). The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Washington packaging and dispensing system to Langford system in order to use the contents of one or several other contents.
Claims 15-19 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Langford (US 5,711,921) as applied to claim 1, and further in view of Thompson et al. (US 2017/0252473 A1).
Regarding claims 15-19, Langford appears silent to disclose the use of an RFID/NFC system that includes a scanner and tag.
Thompson et al. discloses a sterilizing system that includes a sterilizing cabinet (Fig.1:10 and 100) that includes an RFID/NFC system having a scanner, a tag [0054, 0067, and 0075-0077], a database [0092], and a processor [0092] where the scanners are within the walls of the sterilizing cabinet [0075] in order to minimize opportunities for operator error, thereby maximizing the likelihood of successful sterilization cycles [0009]. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Thompson et al. RFID/NFC system to Langford system in order to minimize opportunities for operator error, thereby maximizing the likelihood of successful sterilization cycles.
Regarding claim 21, Langford discloses a medical device washer-disinfector (col.1, lines 9-11) to execute a reprocessing cycle (col.3, lines 66-67 through col.4, lines 1-24) with one or more medical devices, the medical device washer-disinfector comprising: 
a base unit (Fig.9:92 and 90) and a detachable case configured to detach from the base unit, the detachable case includes a mounting tray (Fig.1:8, 9A, 15A, 18, 9B) configured to hold the one or more medical devices and a lid (Fig.9:11) that provides access to the mounting tray;
a first housing (Fig.6:9A) with a first flow connector (Fig.6:15A) configured connect to a first end of the medical device;
a second housing (Fig.6:9B) with a second flow connector (Fig.6:15B) configured to connect to a second end of the medical device, thereby creating a closed-loop fluid pathway for reprocessing fluids to flow through the one or more medical devices and the medical device washer-disinfector; 
Langford appears silent to disclose the use of an RFID/NFC system that includes a scanner and tag.
Thompson et al. discloses a sterilizing system that includes a sterilizing cabinet (Fig.1:10 and 100) that includes an RFID/NFC system having a scanner, a tag [0054, 0067, and 0075-0077], a database [0092], and a processor [0092] where the scanners are within the walls of the sterilizing cabinet [0075] in order to minimize opportunities for operator error, thereby maximizing the likelihood of successful sterilization cycles [0009]. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Thompson et al. RFID/NFC system to Langford system in order to minimize opportunities for operator error, thereby maximizing the likelihood of successful sterilization cycles.
Regarding claim 22, Langford discloses that the cleaning supply reservoir holds one or more of: enzymatic cleaners (col.4, lines 3-14), high-level disinfectants, or liquid chemical sterilant.
Regarding claim 23, Langford discloses a water storage system (any of the reservoirs 25 in Fig.1 are capable of holding and storing water) connected to the closed-loop fluid pathway. Langford further discloses a clean water reservoir connected to the closed-loop fluid pathway, wherein the clean water reservoir holds one or more of: distilled water, deionized water, or purified water (any of the reservoirs 25 in Fig.1 are capable of holding and storing distilled or deionized, or purified water).
Regarding claim 24, Langford discloses a lubrication system (any of the reservoirs 25 in Fig.1 are capable of holding lubricant solutions) with a primary lubricant pump (Fig.1:21) connected to the closed-loop fluid pathway to apply a lubricant to the medical device after the completion of the reprocessing cycle. Langford further discloses a lubricant reservoir (any of the reservoirs 25 in Fig.1 are capable of holding lubricant solutions) to store the lubricant.
Regarding claims 25-26, Langford appears silent to disclose the use of an RFID/NFC system that includes a scanner and tag.
Thompson et al. discloses a sterilizing system that includes a sterilizing cabinet (Fig.1:10 and 100) that includes an RFID/NFC system having a scanner, a tag [0054, 0067, and 0075-0077], a database [0092], and a processor [0092] where the scanners are within the walls of the sterilizing cabinet [0075] in order to minimize opportunities for operator error, thereby maximizing the likelihood of successful sterilization cycles [0009]. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Thompson et al. RFID/NFC system to Langford system in order to minimize opportunities for operator error, thereby maximizing the likelihood of successful sterilization cycles.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Langford (US 5,711,921) as applied to claim 1, and further in view of Noguchi et al. (US 7,905,831 B2).
Langford appears silent to disclose that the washer system is battery-powered.
Noguchi et al. discloses a washing/disinfecting system (col.1, lines 20-24) that is battery-powered (col.2, lines 34-45) in order to provide a system having non-contact power supply sending/receiving unit (col.4, lines 39-42). The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Noguchi et al. battery-powered system to Langford in order to provide a system having non-contact power supply sending/receiving unit.


Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Langford (US 5,711,921) in view of Barlow (US 5,494,637) as applied to claim 27, and further in view of Thompson et al. (US 2017/0252473 A1).
The combined Langford appears silent to disclose the use of an RFID/NFC system that includes a scanner and tag.
Thompson et al. discloses a sterilizing system that includes a sterilizing cabinet (Fig.1:10 and 100) that includes an RFID/NFC system having a scanner, a tag [0054, 0067, and 0075-0077], a database [0092], and a processor [0092] where the scanners are within the walls of the sterilizing cabinet [0075] in order to minimize opportunities for operator error, thereby maximizing the likelihood of successful sterilization cycles [0009]. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Thompson et al. RFID/NFC system to the combined Langford system in order to minimize opportunities for operator error, thereby maximizing the likelihood of successful sterilization cycles.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271. The examiner can normally be reached M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798